United States Court of Appeals
                                 For the First Circuit


No. 03-2550

                                       FARHAD KATEBI,

                                            Petitioner,

                                                 v.

                         JOHN ASHCROFT, ATTORNEY GENERAL,

                                           Respondent.




                                            ERRATA

       The opinion of this Court, issued on February 3, 2005, should be amended as follows.

       On page 4, line 21, insert after "framework" the following sentence:

"When an applicant has a colorable claim to [permanent] resident status, as [Katebi] does, the
INS has the burden of proving that he is not eligible for admission to the United States by clear,
unequivocal and convincing evidence." Singh v. Reno, 113 F.3d 1512, 1514 (9th Cir. 1997).

       On page 6, line 6-7 replace "Singh v. Reno, 113 F.3d 1512, 1514 (9th Cir. 1997)." with
"Singh, 113 F. 3d at 1514."